DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a sample collection device having the internal standard impregnated therein, and wherein the sample collected in the sample collection device solvates the impregnated internal standard to the known concentration in the sample” in claim 20.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 2 and 3 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term "no significant spectral signal" in claims 2 and 3 is a relative term which renders the claim indefinite.  The term "significant" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  The specification does not describe what value would be of “no significant spectral signal” nor what would be a “significant spectral signal”.  The specification merely states at PGP paragraph [0046] “Preferably, the porous mesh produces no aberrant spectral signature in the target spectral range for sample measurement, such as in the mid-infrared spectral range (e.g., about 2 μm to about 20 μm) or the infrared spectral range (e.g., about 700 nm to about 1 mm).”  This is insufficient to define the meets and bounds of what is “no significant spectral signal”. See MPEP 2173.05(b).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and 
Claims 1, 4, 6, 7, and 9-17 are rejected under 35 U.S.C. 103 as being unpatentable over Messerschmidt et al. (US 2015/0338338), hereinafter “Messerschmidt”, and further in view of Zhong et al. (US 2013/0338013), hereinafter “Zhong”.
Regarding claim 1, Messerschmidt teaches an apparatus to measure spectra of a sample (abstract, Figs. 10, 11A-D), the apparatus comprising:
an optical waveguide (Fig. 11A, ref 250) comprising a measurement surface (ref 256, paragraphs [0211], [0215]), the optical waveguide configured to transmit measurement light within the optical waveguide via total internal reflection to generate an evanescent wave at the measurement surface (paragraphs [0204], [0206], [0211]); and
such that the portion of the sample contacts the measurement surface (paragraph [0225]),
wherein the evanescent wave at least partially penetrates the portion of the sample in contact with the measurement surface to measure the spectra of the portion of the sample (paragraph [0223]).
Messerschmidt is silent regarding a porous mesh disposed over the measurement surface, the porous mesh comprising a plurality of pores configured to receive a portion of the sample therein.
However, Zhong teaches an optical measurement device (abstract, Fig. 7), including a porous mesh disposed over the measurement surface (refs 702, 704, 706, 708, paragraph 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the device of Messerschmidt with the teaching of Zhong by including a porous mesh disposed over the measurement surface, the porous mesh comprising a plurality of pores configured to receive a portion of the sample therein in order to reduce the optical signal loss from the metal layer, paragraph [0108].
Regarding claim 4, Messerschmidt is silent regarding wherein the porous mesh comprises one or more of silver, polyethylene, and polytetrafluoroethylene.
However, Zhong teaches an optical measurement device (abstract, Fig. 7), including wherein the porous mesh comprises one or more of silver, polyethylene, and polytetrafluoroethylene (Fig. 7, paragraphs [0108]-[0109]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the device of Messerschmidt with the teaching of Zhong by including wherein the porous mesh comprises one or more of silver, polyethylene, and polytetrafluoroethylene in order to provide a suitable sized aperture, paragraph [0015].
Regarding claim 6, Messerschmidt is silent regarding wherein each of the plurality of pores is configured to receive a substantially fixed volume of the sample to provide a substantially fixed pathlength of travel of the measurement light.
However, Zhong teaches an optical measurement device (abstract, Fig. 7), including wherein each of the plurality of pores is configured to receive a substantially fixed volume of 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the device of Messerschmidt with the teaching of Zhong by including wherein each of the plurality of pores is configured to receive a substantially fixed volume of the sample to provide a substantially fixed pathlength of travel of the measurement light in order to reduce background noise, paragraph [0136].
Regarding claim 7, Messerschmidt teaches wherein each of the plurality of pores has a diameter of about 0.1 μm to about 20 μm (Figs. 11C,D; paragraphs [0224]-[0226]).
Regarding claim 9, Messerschmidt teaches wherein each of the plurality of pores has a diameter of at least about 5 μm (Figs. 11C,D; paragraphs [0224]-[0226]).
Regarding claim 10, Messerschmidt teaches wherein each of the plurality of pores has a diameter of at least about 1 μm (Figs. 11C,D; paragraphs [0224]-[0226]).
Regarding claim 11, Messerschmidt is silent regarding wherein each of the plurality of pores is sized and shaped to selectively receive a first portion of the sample and selectively exclude a second portion of the sample.
However, Zhong teaches an optical measurement device (abstract, Fig. 7), including wherein each of the plurality of pores is sized and shaped to selectively receive a first portion of the sample and selectively exclude a second portion of the sample (Fig. 4#, refs 1400, 1412, 1414; paragraph [0075]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the device of Messerschmidt with the teaching 
Regarding claim 12, Messerschmidt teaches wherein the sample comprises whole blood, and wherein the portion of the sample comprises one or more components of the whole blood (Fig. 18; paragraphs [0082], [0296]).
Regarding claim 13, Messerschmidt teaches wherein the portion of the sample comprises plasma, and does not include cellular components (paragraph [0139]).
Regarding claim 14, Messerschmidt teaches wherein the portion of the sample comprises plasma and red blood cells, and does not include white blood cells (paragraphs [0082], [0139]-[0141]).
Regarding claim 15, Messerschmidt teaches wherein the portion of the sample comprises plasma, red blood cells, and white blood cells (paragraphs [0139]-[0141]).
Regarding claim 16, Messerschmidt teaches wherein the portion of the sample comprises red blood cells having cell membranes with rigidity below a predetermined threshold value (paragraphs [0294]-[0295]).
Regarding claim 17, Messerschmidt teaches wherein the sample is at least partially dehydrated before measurement with the evanescent wave (Fig. 11C, paragraphs [0223], [0246]).
Claims 2-3  rejected under 35 U.S.C. 103 as being unpatentable over Messerschmidt and Zhong as applied to claim 1 above, and further in view of Messerschmidt (US 2016/0123869), hereinafter “Messerschmidt II”.
Regarding claim 2, Messerschmidt is silent regarding wherein the porous mesh comprises a material that imparts no significant spectral signal in a spectral region of interest for the sample.
However, Messerschmidt II teaches a spectroscopic device (abstract) including wherein the porous mesh comprises a material that imparts no significant spectral signal in a spectral region of interest for the sample (Figs. 1B, 4A-5, paragraphs [0043], [0069], [0074]). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the device of Messerschmidt with the teaching of Messerschmidt II by including wherein the porous mesh comprises a material that imparts no significant spectral signal in a spectral region of interest for the sample in order to measure the IR absorbance of signal, paragraph [0073].
Regarding claim 3, Messerschmidt is silent regarding wherein the porous mesh comprises a material that imparts no significant spectral signal in a mid-infrared spectral range of about 2 μm to about 20 μm.
However, Messerschmidt II teaches a spectroscopic device (abstract) including wherein the porous mesh comprises a material that imparts no significant spectral signal in a mid-infrared spectral range of about 2 μm to about 20 μm (Figs. 4A-5, paragraphs [0069], [0074]). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the device of Messerschmidt with the teaching of Messerschmidt II by including wherein the porous mesh comprises a material that imparts no significant spectral signal in a mid-infrared spectral range of about 2 μm to about 20 μm in order to perform the IR spectroscopic measurements, paragraph [0054].
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Messerschmidt and Zhong as applied to claim 1 above, and further in view of Hutter  (US 2017/0059469).
Regarding claim 5, Messerschmidt is silent regarding wherein the porous mesh comprises a hydrophilic material.
However, Hutter teaches an optical measurement device (abstract) including wherein the porous mesh comprises a hydrophilic material (paragraph [0058]). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the device of Messerschmidt with the teaching of Hutter by including wherein the porous mesh comprises a hydrophilic material in order to perform desired measurements on the desired target, paragraph [0058].
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Messerschmidt and Zhong as applied to claims 1 and 7 above, and further in view of Pyayt et al. (US 2017/0082602), hereinafter “Pyayt”.
Regarding claim 8, Messerschmidt is silent regarding wherein each of the plurality of pores has a diameter of at least about 10 μm.
However, Pyayt teaches an optical measurement device (abstract) including wherein each of the plurality of pores has a diameter of at least about 10 μm (paragraph [0029]). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the device of Messerschmidt with the teaching of Hutter by including wherein each of the plurality of pores has a diameter of at least about 10 μm in order to perform filtration of particles larger than 10 μm in diameter, paragraph [0029].
Claims 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Messerschmidt and Zhong as applied to claim 1 above, and further in view of Goldrick (US 2005/0208501).
Regarding claim 18, Messerschmidt is silent regarding wherein the sample comprises an internal standard at a known concentration, the internal standard having a distinct spectral signal in a spectral region of interest for the sample.
However, Goldrick teaches a sample preparation using a filter (abstract) including wherein the sample comprises an internal standard at a known concentration, the internal standard having a distinct spectral signal in a spectral region of interest for the sample (paragraphs [0020], [0075]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the device of Messerschmidt with the teaching of Goldrick by including wherein the sample comprises an internal standard at a known concentration, the internal standard having a distinct spectral signal in a spectral region of interest for the sample in order to reduce contaminants, paragraph [0059].
Regarding claim 19, Messerschmidt is silent regarding wherein the porous mesh comprises the internal standard impregnated therein, and wherein the sample deposited over the porous mesh solvates the impregnated internal standard to the known concentration in the sample.
However, Goldrick teaches a sample preparation using a filter (abstract) including wherein the porous mesh comprises the internal standard impregnated therein, and wherein 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the device of Messerschmidt with the teaching of Goldrick by including wherein the porous mesh comprises the internal standard impregnated therein, and wherein the sample deposited over the porous mesh solvates the impregnated internal standard to the known concentration in the sample in order to reduce contaminants, paragraph [0074].
Regarding claim 20, Messerschmidt is silent regarding a sample collection device having the internal standard impregnated therein, and wherein the sample collected in the sample collection device solvates the impregnated internal standard to the known concentration in the sample.
However, Goldrick teaches a sample preparation using a filter (abstract) including a sample collection device having the internal standard impregnated therein, and wherein the sample collected in the sample collection device solvates the impregnated internal standard to the known concentration in the sample (paragraph [0075]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the device of Messerschmidt with the teaching of Goldrick by including a sample collection device having the internal standard impregnated therein, and wherein the sample collected in the sample collection device solvates the impregnated internal standard to the known concentration in the sample in order to filter the mixture, paragraph [0074].
Claims 21-24 are rejected under 35 U.S.C. 103 as being unpatentable over Messerschmidt and Zhong as applied to claim 1 above, and further in view of Cohen (US 2005/0244952).
Regarding claim 21, Messerschmidt is silent regarding one or more absorbent members in contact with the porous mesh to absorb excess sample.
However, Cohen teaches an optical detection system (abstract) including one or more absorbent members in contact with the porous mesh to absorb excess sample (Fig. 2, paragraphs [0038], [0042]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the device of Messerschmidt with the teaching of Cohen by including one or more absorbent members in contact with the porous mesh to absorb excess sample in order to receive the fluid through the chromatographic medium, paragraph [0042].
Regarding claim 22, Messerschmidt is silent regarding wherein the one or more absorbent members comprise one or more blotting papers.
However, Cohen teaches an optical detection system (abstract) including wherein the one or more absorbent members comprise one or more blotting papers (Fig. 2, paragraphs [0038], [0042]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the device of Messerschmidt with the teaching of Cohen by including wherein the one or more absorbent members comprise one or more blotting papers in order to detect the sample, paragraph [0042].
Regarding claim 23, Messerschmidt is silent regarding wherein the one or more absorbent members are disposed underneath the porous mesh.
However, Cohen teaches an optical detection system (abstract) including wherein the one or more absorbent members are disposed underneath the porous mesh (Fig. 2, paragraphs [0038], [0042]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the device of Messerschmidt with the teaching of Cohen by including wherein the one or more absorbent members are disposed underneath the porous mesh in order to assist fluid flow, paragraph [0042].
Regarding claim 24, Messerschmidt is silent regarding wherein the porous mesh comprises a first end disposed laterally with respect to the optical waveguide and a second end opposite the first end, and wherein a first absorbent member is disposed underneath the porous mesh near the first end, and a second absorbent member is disposed underneath the porous mesh near the second end.
However, Cohen teaches an optical detection system (abstract) including wherein the porous mesh comprises a first end disposed laterally with respect to the optical waveguide and a second end opposite the first end, and wherein a first absorbent member is disposed underneath the porous mesh near the first end, and a second absorbent member is disposed underneath the porous mesh near the second end (Fig. 2, paragraphs [0037], [0039], [0042]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the device of Messerschmidt with the teaching of Cohen by including wherein the one or more absorbent members are disposed underneath .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 7-15, and 17-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 6, 9, and 12-20 of U.S. Patent No. 10760965, hereinafter “’965”. Although the claims at issue are not identical, they are not patentably distinct from each other because the patented claims render the pending claims obvious.
Regarding claim 1, ‘965 claims an apparatus to measure spectra of a sample (Claim 1, col. 29, lines 32-33, the method of patented claim 1 is obviously performed by the apparatus of pending claim 1), the apparatus comprising:
an optical waveguide comprising a measurement surface (lines 37-38), the optical waveguide configured to transmit measurement light within the optical waveguide via total internal reflection to generate an evanescent wave at the measurement surface (lines 44-46); and

wherein the evanescent wave at least partially penetrates the portion of the sample in contact with the measurement surface to measure the spectra of the portion of the sample (lines 42-46).
Regarding claim 7, ‘965 claims wherein each of the plurality of pores has a diameter of about 0.1 μm to about 20 μm (claim 12).
Regarding claim 8, ‘965 claims wherein each of the plurality of pores has a diameter of at least about 10 μm (claim 13).
Regarding claim 9, ‘965 claims wherein each of the plurality of pores has a diameter of at least about 5 μm (claim 14).
Regarding claim 10, ‘965 claims wherein each of the plurality of pores has a diameter of at least about 1 μm (claim 15).
Regarding claim 11, ‘965 claims wherein each of the plurality of pores is sized and shaped to selectively receive a first portion of the sample and selectively exclude a second portion of the sample (claim 16).
Regarding claim 12, ‘965 claims wherein the sample comprises whole blood, and wherein the portion of the sample comprises one or more components of the whole blood (claim 17).
Regarding claim 13
Regarding claim 14, ‘965 claims wherein the portion of the sample comprises plasma and red blood cells, and does not include white blood cells (claim 19).
Regarding claim 15, ‘965 claims wherein the portion of the sample comprises plasma, red blood cells, and white blood cells (claim 20).
Regarding claim 17, ‘965 claims wherein the sample is at least partially dehydrated before measurement with the evanescent wave (claim 2).
Regarding claim 18, ‘965 claims wherein the sample comprises an internal standard at a known concentration, the internal standard having a distinct spectral signal in a spectral region of interest for the sample (claim 6).
Regarding claim 19, ‘965 claims wherein the porous mesh comprises the internal standard impregnated therein, and wherein the sample deposited over the porous mesh solvates the impregnated internal standard to the known concentration in the sample (claim 6).
Regarding claim 20, ‘965 claims a sample collection device having the internal standard impregnated therein, and wherein the sample collected in the sample collection device solvates the impregnated internal standard to the known concentration in the sample (claim 6).
Regarding claim 21, ‘965 claims one or more absorbent members in contact with the porous mesh to absorb excess sample (claim 9).
Claims 2-6, 16, and 22-24 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10760965 in view of the above cited references, for the reasons set forth above.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOMINIC J BOLOGNA whose telephone number is (571)272-9282.  The examiner can normally be reached on Monday - Friday 7:30am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kara Geisel can be reached on (571) 272-2416.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DOMINIC J BOLOGNA/Primary Examiner, Art Unit 2877